Citation Nr: 1231373	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for traumatic arthritis of the left ankle.

3.  Entitlement to service connection for disability exhibited by loss of vision.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1964 and September 1965 to October 1967.  He had subsequent service in the Reserves from September 1974 to February 1995, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These issues were previously before the Board in August 2010, at which point they were remanded to the agency of original jurisdiction (AOJ) for further development.  As noted at that time, the Veteran failed to report for two scheduled Board hearings in 2007.  His subsequent request in 2009 to reschedule the hearing was not timely, and the hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2011).  

As discussed below, the AOJ substantially complied with the remand directives concerning hypertension and the left ankle, and there is sufficient evidence for a fair adjudication of these claims.  As such, no further remand is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, the directives were not substantially completed as to the claim of service connection for disability exhibited by loss of vision and, therefore, this claim must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issue of service connection for disability exhibited by loss of vision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year.  

2.  Chronic left ankle disability did not have its clinical onset in service and is not otherwise related to active duty; left ankle arthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Traumatic arthritis of the left ankle was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  In March 2006, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the Veteran's claims, including in an April 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  As such, adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records and all identified post-service records have been obtained and considered.  The Veteran has submitted some private records, and he has not identified any VA treatment records, or authorized VA to obtain any other pertinent treatment records.  There is also no indication that he receives any benefits from the Social Security Administration (SSA) pertaining to the claimed disabilities.  As directed in the remand, the AOJ also obtained the Veteran's service personnel records, including with reference to periods of ACDUTRA and INACDUTRA.  Although some of the dates of ACDUTRA and INACDUTRA are still unclear, there is sufficient evidence to fairly adjudicate the claims on appeal, as discussed below.  

Additionally, as directed in the prior remand, the Veteran was afforded VA examinations to determine the nature and etiology of his current hypertension and left ankle disability in February 2011.  The examiner provided an addendum opinion as to whether each of these disabilities is related to service in February 2012, after review of the claims file and with consideration of all evidence.  

There is no argument or indication that the examination as to hypertension is inadequate.  In contrast, the Veteran's representative has argued that the VA examination is inadequate concerning the left ankle, as the examiner diagnosed post-traumatic arthritis but opined that the current left ankle disability is not related to the injuries (or trauma) during service.  However, the examiner acknowledged the documented ankle injuries in service and gave a well-reasoned rationale for his opinion that the current disability is not related.  As discussed below, the Board finds the Veteran to be not credible with respect to continuity of symptomatology after the left ankle injuries in service.  The examiner's rationale is consistent with such credibility finding.  As such, the examination is adequate. 

For the foregoing reasons, the remand directives were substantially completed, and there is no prejudice to the Veteran from any possible defects.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  In particular, the Veteran has had the opportunity to fully participate in the adjudication of these claims.  As such, he will not be prejudiced by a decision on the merits of the claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As pertinent to this case, active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Certain chronic diseases, including arthritis and hypertension, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from active duty, even if there is no evidence of the disease during such service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

There is also a general presumption of sound condition upon entrance into service, except for conditions that are noted during the entrance examination, and a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service.  See 38 C.F.R. §§ 3.304(b), 3.306.  

These evidentiary presumptions do not apply to claims of service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that a claim based on a period of ACDUTRA can never be presumptively service connected, as there must be some evidence that the condition was incurred or aggravated during the relevant period of ACDUTRA).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Hypertension 

In his October 2004 claim, the Veteran reported dates of treatment for hypertension from June 1975 to September 1993.  However, in the space to identify the treating providers, he stated that there was no treatment and referred to a log of blood pressure readings during service.  

In his January 2006 notice of disagreement, the Veteran asserted that "healthy" blood pressure is 120/80 and the majority of his physicals during service showed blood pressure in the "high range."  He further asserted that work-related stress during active duty and training periods in the Reserves resulted in untreated continuous hypertension, leading to the current disability.  The Veteran relies on a private provider's letter summarizing his current health problems and offering an opinion that the current hypertension began in service, which is discussed below.  

The Veteran's representative argues that there is no way to know exactly when his current hypertension began, and hypertension was shown during active duty, so the condition should be considered as incurred during service.  See July 2010 brief.

There is no diagnosis of hypertension in the Veteran's service treatment records, to include the two active duty periods from January 1960 through September 1967, and Reserves service through February 1995.  In a September 1993 annual examination, the Veteran reported having high blood pressure.  He was noted to have labile blood pressure and possible hypertension, and he was reevaluated three days later and was found to have blood pressure within normal limits.  The Veteran was recommended for blood pressure monitoring.  There are also numerous blood pressure readings throughout the Veteran's service, as summarized below.  

For VA purposes, hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that systolic pressure is predominantly 160 mm. or greater with a diastolic pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Blood pressure readings during the Veteran's periods of active duty service showed diastolic pressures ranging from 74 to 88 and systolic pressures ranging from 120 to 140, including during the entrance or reenlistment and discharge examinations.  As such, in contrast to the assertion by the Veteran's representative, hypertension was not diagnosed or established during either period of active duty.

Hypertension was not diagnosed during the Veteran's Reserves service.  Rather, measurements were predominantly less than 90 mm. of diastolic pressure, and there were no instances of systolic pressure higher than 160 mm.  The Board notes that the Veteran had diastolic pressures measured from 92 to 100 on October 9, October 11, October 12, and October 13, 1977.  However, he was not diagnosed with hypertension at that time.  Although the Veteran had diastolic pressure of 94 mm. in February 1978, he was not diagnosed with hypertension at that time either.  Thereafter, blood pressure readings taken during treatment and periodic examinations were consistently below 90, or ranging from 70 to 88.  See records dated in November 1978, July 1979, October 1979, October 1980, June 1981, October 1982, October 1983, December 1984, December 1985, November 1986, November 1987, October 1988, April 1989, October 1989, September 1991.  While the Veteran had blood pressure of 150/92 at a September 1993 examination, he was noted to be within normal limits three days later, with a reading of 125/83.  

The Veteran has submitted private treatment records from Dr. H.T.T. dated from June to November 2004.  Such records reflect an abnormal ECG and "borderline hypertension."  He was also noted to have abnormal stress cardiolite and myoview, and normal coronaries by cardiac catheterization, with "stable" hypertension.

The Veteran was afforded a VA examination concerning his hypertension in February 2011.  The examiner noted a diagnosis of benign essential hypertension after a routine examination in approximately 2006.  The examiner stated that the Veteran has a history of "white coat syndrome" and borderline hypertension with measurements ranging from 140-145/90-92.  The Veteran reported being prescribed medication at the time of definitive diagnosis, but that medications were discontinued a year later when he was diagnosed with Parkinson's disease.

After reviewing the claims file, the VA examiner provided an addendum report in February 2012 and opined that the Veteran's hypertension was less likely than not incurred or caused during service.  The examiner reasoned that there were infrequent mild elevations of systolic pressure over 120 and diastolic pressure over 90, which did not meet the criteria for a diagnosis of hypertension after reevaluation.  She also noted that there was no diagnosis of hypertension during service.  The examiner explained that based on the natural history of hypertension as fully explained in medical literature, it is not likely that the Veteran's diagnosis of benign essential hypertension many years after military service is etiologically related to his infrequent episodic borderline hypertension noted while in service.

The Veteran relies on an August 2004 private opinion letter from Dr. H.T.T.  This provider noted that the Veteran reported serving in the military as an aircraft mechanic on the flight line, and "borderline hypertension since exiting service" which had required the initiation of hypertensive medications within the past year.  The Veteran also reported a family history of hypertension by the mother, as well as a personal history of a five-year one pack per day history of tobacco use that he quit in July 2002.  Dr. H.T.T. stated that the Veteran currently met the clinical criteria for a hypertensive patient.  He further stated that the Veteran had also undergone a 24-hour ambulatory blood pressure monitor evaluation to rule out white coat hypertension, which clearly demonstrated that he currently had essential hypertension and not white coat hypertension.  

Dr. H.T.T. stated that hypertension commonly sets in as people age.  He explained that the natural physiology of stiffening of vasculature is accepted as a calcification process which causes the blood vessels to become less flexible and causes rigidity in vessel walls, which translates into systemic hypertension.  Dr. H.T.T. again noted that the Veteran had a history of hypertension since retiring from service, and he opined that echocardiogram findings indicated that "subtle hypertension" had been going on for a long period of time.  Dr. H.T.T. stated that the exact cause of the Veteran's hypertension is not clear, and in most cases it is multifactorial.  Common factors that typically contribute were noted to include genetic, metabolic, dietary, physical condition and social influences, which Dr. H.T.T. stated may correspond to work-related stress.  In conclusion, Dr. H.T.T. opined, based on his best medical judgment and clinical evaluation, the Veteran's hypertension likely began development early on in his military career.  

The Veteran and his representative are not competent, as lay witnesses, to testify as to a diagnosis or etiology for his hypertension, to include whether it is related to active duty or Reserves service.  Rather, such questions require specialized knowledge, training, or experience due to the complex nature of the cardiovascular system.  Further, there are specific objective criteria to establish hypertension for clinical and VA purposes, as opposed to elevated blood pressure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307-08.  

Although the VA examiner and Dr. H.T.T. are both competent in this regard, the Board finds the VA examiner's opinion to be more probative as to the etiology of the Veteran's current hypertension.  Specifically, the VA examiner's opinion contains a well-reasoned rationale and is based on consideration of the Veteran's reported previous medical history, physical examination and appropriate testing, and the blood pressure readings and other evidence contained in his service treatment records.  In contrast, Dr. H.T.T. expressly stated in the August 2004 that he did not have the Veteran's history, physical records or previous blood pressure readings available for review, which he stated may have been obtained during the Veteran's military career.  This substantially limits the probative value this provider's etiology opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, Dr. H.T.T. indicated that the cause of hypertension is frequently multi-factorial and can include genetics and physical condition, among other factors.  She also noted that the Veteran's multi-year history of smoking one pack per day that began after service and a family history of hypertension.

As summarized above, while the Veteran had some elevated blood pressure readings during active service, there was no diagnosis of hypertension, and the blood pressure readings did not meet the criteria for hypertension for VA purposes.  The Board notes that the VA examiner indicated that the Veteran was diagnosed with hypertension in 2006, while Dr. H.T.T. indicated a definitive diagnosis and the need for medication within the year prior to report, or in 2003 or 2004.  Nevertheless, these are both nearly 10 years after the Veteran's discharge from the Reserves in February 1995, and nearly 40 years after his discharge from the last period of active duty in October 1967.  Further, the Veteran has consistently reported having "borderline hypertension" after discharge from military service.  As such, there is no prejudice from this minor inaccuracy in the VA examiner's report.  

In summary, the more probative evidence establishes that the Veteran's current hypertension did not have its clinical onset during active service, or to a compensable degree within the year following discharge from active duty, and it is not otherwise related to active service.  As such, the preponderance of the evidence is against service connection for hypertension on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.
 
Left ankle

The Veteran contends that his current left ankle traumatic arthritis is the result of multiple ankle injuries while playing sports during active duty and Reserves service.  He denies any post-service ankle injuries.  The Veteran relies on positive nexus opinion from a private provider in support of this claim, which will be discussed below.  See, e.g., notice of disagreement, hearing transcript.

In his October 2004 claim, the Veteran reported that his left ankle disability began in April 1989 and was treated in April 1989.  However, in a January 2006 notice of disagreement, he reported that his first "major" ankle injury occurred while on active duty in 1963 or 1964 while playing basketball, and that he was treated in sick bay at that time.  The Veteran asserted that he was not adequately treated, as there was only visual examination and no x-rays were taken.  He reported having horrible pain for about three weeks after that first injury, and that he had continuing problems and had to wear various types of left ankle support after that time.  The Veteran stated that he continued to play basketball over the years and had additional injuries while on ACDUTRA for which he did not seek treatment because he felt he was given the "run around" when he sought treatment for the first ankle injury.  He asserted that his left ankle progressively worsened over time, and it is now much larger than the right ankle, with limited motion and constant pain.  

Service treatment records show no left ankle disability upon entrance into active duty in January 1960.  The Veteran was treated for a left ankle sprain with swelling and discoloration while on active duty in December 1962.  He was noted to have sprained the ankle the prior evening, and it was noted to be better but still swollen and tender upon follow-up the next day.  The Veteran was issued an Ace bandage and assigned light duty for two days.  

The Board notes that the Veteran's representative asserts that there was another ankle injury in 1963 or 1964, based on the Veteran's January 2006 statement.  However, he reported his first ankle injury occurred while playing basketball in 1963 or 1964, and that he sought treatment but believed he was not properly evaluated or treated at that time.  This is generally consistent with the 1962 treatment record.  There is no indication of another injury in 1963 or 1964.

The Veteran denied any foot problems or pain or swelling in the joints, and no clinical abnormalities were found in the feet or lower extremities during subsequent examinations while on active duty.  See reports in January 1964, December 1964, August 1965 (for reenlistment), and September 1967 (upon discharge from the second period of active duty).  The Veteran also repeatedly denied any problems, and there were no objective abnormalities, during periodic examinations for the Reserves.  See reports in October 1977, November 1978, July 1979, October 1979, October 1980, June 1981, October 1982, October 1983, December 1984, December 1985, November 1986, November 1987, October 1988.

There is another documented left ankle injury on April 2, 1989.  The Veteran reported twisting or turning his left ankle while playing basketball on ACDUTRA two days earlier, and he was to be evaluated to determine if he was physically qualified to be released from ACDUTRA.  The Veteran reported pain and swelling immediately after the injury, but he was able to ambulate.  He was noted to have continuing improvement with decreased swelling and pain and increased range of motion.  There was still some swelling, discoloration, tenderness, and decreased motion on examination.  The impression was sprain I-II resolving.  The Veteran was issued an Ace wrap and advised to decrease ambulation and keep the foot up.  

The Veteran's service personnel records indicate that he was receiving drill pay (or INACDUTRA) as of February 1989 and was transferred on May 4, 1989, with ACDUTRA pay from May 5 to May 21, 1989.  There is no showing of ACDUTRA in April 1989, which is inconsistent with the notations in the service treatment records.  

After the April 1989 left ankle injury, the Veteran continued to deny any foot problems or painful or swollen joints, and no clinical abnormalities in the feet and lower extremities were found, during periodic examinations for the Reserves.  See, e.g., reports in April 1989, October 1989, September 1991, September 1993.

As noted above, the Veteran was discharged from Reserves service in February 1995.  He has not submitted or identified any post-service treatment for the left ankle until May 2004, despite being advised several times that he may do so in support of his claim.  A May 2004 private record from Dr. R.P.D. reflects a follow-up session for traumatic arthritis in the left ankle, with pain and discomfort, swelling, and other symptoms.  There is no indication as to the timing of such symptoms, or how long Dr. R.P.D. had been treating the Veteran.  A June 2004 opinion letter from Dr. R.P.D. then indicates that the Veteran reported injuring his left ankle several times while playing basketball during military service.

The Veteran is competent to report having continuous symptoms including pain and weakness after the first in-service left ankle injury, as well as injuring his left ankle on multiple occasions and self-treating during service.  This is because the injuries would be factual in nature, and observable symptoms would be within the Veteran's realm of personal knowledge.  See Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d at 1377.  

However, the Veteran's descriptions of continuing left ankle problems and not seeking treatment for subsequent injuries during service are inconsistent with the contemporaneous service records.  Rather, as summarized above, the Veteran repeatedly denied any problems with the feet or joints, and no clinical abnormalities were found, in periodic evaluations from 1963 through 1993, with the exception of the two documented episodes of treatment for left ankle sprain in 1962 and 1989.  

Further, there is no available medical evidence concerning the Veteran's left ankle between his discharge from the Reserves and May 2004.  Although lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence, this may be weighed against the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service to result in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Rather, the available evidence demonstrates that the Veteran only reported multiple ankle injuries and continuous symptoms shortly before filing a claim for service connection in October 2004, and in subsequent statements in support of such claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

The Board finds the Veteran's service records to be more probative as to the existence of continuing or chronic left ankle symptomatology during service, or the existence of a chronic condition (to include arthritis) within one year after his release from active duty in 1967.  Over the years, the Veteran had other complaints, including orthopedic problems, but did not mention left ankle problems when given opportunities to do so.  Such records are more contemporaneous to the asserted injuries and symptoms, and they contain statements that were made many years prior the claim for VA benefits.  See Caluza, 7 Vet. App. at 511.  As such, considering all evidence of record, the Board finds the Veteran to be not credible concerning the existence of continuing symptomatology and left ankle injuries other than the documented episodes in December 1962 and April 1989. 

The Veteran was afforded a VA joints examination in February 2011.  He reported spraining his left ankle in 1962 or 1963, that his ankle was never as strong after that point, and that he self-treated for repeated left ankle sprains over the years.  The Veteran indicated that his left ankle had progressed over time, and it was now very painful, swollen and deteriorated, and his orthopedic surgeon had recommended left ankle fusion.  After physical examination and appropriate testing, the examiner diagnosed left ankle degenerative joint disease/post-traumatic arthritis severe.

The VA examiner issued an addendum report in February 2012, after reviewing the entire claims file.  The examiner opined that the Veteran's current left ankle disability was less likely than not incurred in or caused by military service.  She reasoned that the current clinical findings of advanced left ankle arthritis far exceed the minimal or mild arthritis changes which could result from the isolated and infrequent left ankle minor sprains that occurred during his military service.  The examiner considered the documented treatment for left ankle sprains in December 1962 and April 1989, consistent with the records summarized above, as well as the other service records showing no problems with the feet or lower extremities.  She also noted that the record is silent for further symptoms or residuals of the in-service injuries, to include in April 1989.  The examiner's findings are consistent with the Board's finding herein that the Veteran is not credible with respect to additional left ankle injuries or continuing symptomatology during and following service.

The Veteran is not competent to testify as to a diagnosis or etiology for his left ankle disability.  Rather, such question requires specialized knowledge, training, or experience due to the complex nature of the musculoskeletal system and the particular facts and credibility findings in this case, as summarized above.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 307-08.  

The Veteran relies on a June 2004 opinion from his private provider Dr. R.P.D. that his current arthritis in the left ankle is a direct result of the reported repeated ankle injuries or trauma while playing basketball during service.  However, there is no indication that Dr. R.P.D. reviewed the Veteran's service treatment records.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, Dr. R.P.D. did not explain the basis for his opinion.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  Moreover, to the extent that the Veteran reported more than two left ankle injuries during service to Dr. R.P.D., the Board has found these statements to be not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based on recitations of a claimant that have been rejected).  

In contrast, the VA examiner considered all available evidence, to include the Veteran's lay statements and the service treatment records, and offered a well-reasoned explanation for her opinion that the current traumatic arthritis was not caused by the in-service injuries.  As such, the Board finds that the VA examiner's etiology opinion is more probative and outweighs the other evidence of record.

In summary, the Board finds the Veteran to be not credible concerning continuing left ankle problems or symptomatology other than the two documented episodes in 1962 and 1989.  Further, the more probative medical evidence establishes that the Veteran's current left ankle arthritis was not incurred as a result of injuries during active service, arthritis was not present to a compensable degree within the year following discharge from active duty, and it is not otherwise related to active service.  As such, the preponderance of the evidence is against service connection for left ankle arthritis on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for left ankle arthritis is denied.


REMAND

The August 2010 Board remand directed the AOJ to determine the Veteran's periods of ACDUTRA and INACDUTRA service, and to afford the Veteran a VA examination to determine whether disability exhibited by loss of vision had its onset, increased in severity or is otherwise related to service, if there is evidence of injury during a period of INACDUTRA or disease or injury during a period of ACDUTRA.  

As noted in the prior remand, there is evidence of a congenital or developmental eye abnormality in the Veteran's active duty records.  The Veteran was noted to have defective vision in his January 1960 examination upon entry into active duty, with near vision measured at 20/30 and corrected to 20/20.  Thereafter, in October 1963, he was treated for foreign body in the right eye, which was removed, and he was noted to have nystagmus since childhood at that time.  The Veteran was subsequently noted to have congenital bilateral nystagmus on several occasions, and he denied any subjective eye trouble.  See, e.g., December 1964 and September 1967 separation examinations for first and second periods of active duty; periodic examinations in Reserves dated in June 1975, November 1978, June 1981.   

The Veteran contends that disability exhibited by loss of vision is related to a left eye injury in December 1983, during Reserves service.  Examination at that time showed that he was hit in the left eye, and there were superficial lacerations and subconjunctival hemorrhages, but no detachment and a clear (normal) lens.  Nystagmus was again noted on occlusion.  The assessment was mild iritis and topical infection, and the Veteran was advised to return to the clinic if his vision changed dramatically.  

The Veteran stated in his January 2006 notice of disagreement that this left eye injury occurred while "drilling."  He contends that he had a decrease in vision after this injury, requiring him to wear glasses, and that he now needs glasses all the time.  The Veteran's representative points out that there is some indication of decreased visual acuity in the left eye after 1983, as shown by vision testing during periodic examinations while in the Reserves.  See July 2010 and July 2012 briefs.

A review of personnel records obtained in response to the last remand indicates that the Veteran had 14 days of drill duty, or INACDUTRA, but no ACDUTRA, from October 1983 through December 1983.  This would be consistent with the Veteran's report.  As noted above, service connection may be granted if a disability is due to injury sustained during a period of INACDUTRA. 38 C.F.R. § 3.6.

Service treatment records including numerous vision tests throughout the Veteran's active duty and Reserves service.  Prior to the December 1983 left eye injury, he generally had near vision ranging from 20/20 to 20/30 bilaterally, and he denied any subjective eye trouble.  After this injury, the Veteran continued to subjectively deny eye trouble in periodic examinations.  In December 1984, he was noted to have 20/25 near vision bilaterally, with defective visual acuity not corrected by lens.  Thereafter, near vision in the right eye was generally measured at 20/20, and vision in the left eye ranged from 20/20 to 20/70 or possibly 20/200 (the September 1993 report is somewhat illegible), corrected to 20/20 or 20/25.  See, e.g., reports in December 1984, December 1985, November 1986, November 1987, October 1988, October 1989, September 1991, September 1993. 

The Veteran was afforded a VA examination for the eyes in March 2012.  The examiner noted a history of blunt trauma or contusion of the left eye in December 1983, nystagmus congenital that was probably present from birth, and cataracts with no date of onset that was noted to be age-related.  The examiner found preoperative cataracts and nystagmus on testing and examination.  He indicated that the Veteran had current decrease in visual acuity attributable to mild cataracts.  

However, this does not respond to the question of whether disability exhibited by loss of vision had its onset, increased in severity or is otherwise related to service, as directed in the prior remand.  Moreover, no rationale or explanation was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  Further, there is no mention of the vision testing during the Veteran's military career, to include before and after the December 1983 left eye injury.  

As such, upon remand, the entire claims file and a copy of this remand should be returned to the person who conducted the March 2012 VA eye examination for an addendum opinion.  The examiner should respond to the etiology questions as set forth below, and provide a complete explanation for any conclusions reached. 

There are no medical records concerning the Veteran's eyes from 1993 forward.  He has not identified any post-service treatment, although he has been advised several times that he may do so in support of his claim.  Upon remand, the Veteran should be offered another opportunity to provide or identify any outstanding post-service treatment records, and efforts should be made to obtain them.  Any records received should be associated with the claims file before forwarding it to the VA examiner.

The Board notes that a congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  As such, if a condition is a congenital or developmental defect, as opposed to a disease, the presumption of soundness upon entry into active duty does not apply.  Nevertheless, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during active service which results in additional disability.  A preexisting condition will be presumed to have been aggravated by service where there is a lasting increase in disability during service, unless there is a specific finding such increase is due to the natural progress of the condition.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, and a copy of this remand, to the examiner who conducted the March 2012 vision examination for an addendum opinion as to the etiology of the Veteran's claimed loss of vision.  Review of the claims file should be noted in the report.  (If the prior VA examiner is not available, request another examiner to respond to the following questions.)  Another examination should be scheduled only if deemed necessary.  The examiner should respond to the following:

(a)  Is the Veteran's current loss of vision at least as likely as not (probability of 50 percent) due to congenital nystagmus?  If so, please respond to the following:
      
(1)  Is the nystagmus considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For the purposes of this opinion, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(2)  If the nystagmus is a congenital or hereditary disease, please state whether the disease clearly and unmistakeably preexisted the Veteran's entry into active duty in 1960.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of active service, to include the December 1983 injury?  

(b)  If the Veteran's current visual impairment in either eye is found to be due to cataracts, is it at least as likely as not (probability of 50 percent or more) that such condition had its clinical onset during a period of active service (active duty or ACDUTRA)?  To the extent possible, please state the approximate date of onset of the cataracts.  

(c)  If not, is the Veteran's current loss of vision in either eye at least as likely as not (probability of 50 percent or more) otherwise related to active military service, to include the left eye trauma in December 1983?

NOTE: In responding to each of these questions, a complete rationale (explanation) should be provided for any opinion offered.  The examiner should consider all lay and medical evidence, to include the documented eye injuries in October 1963 and December 1983, and the results of vision testing during and after such injuries.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All raised theories of service connection should be addressed.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


